

116 HR 3897 IH: To amend title 38, United States Code, to increase the monthly housing stipend under the Post-9/11 Educational Assistance Program for individuals who pursue programs of education solely through distance learning on more than a half-time basis.
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3897IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Bilirakis introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase the monthly housing stipend under the Post-9/11
			 Educational Assistance Program for individuals who pursue programs of
			 education solely through distance learning on more than a half-time basis.
	
		1.Increase of monthly housing stipend under the Post-9/11 Educational Assistance Program for
			 individuals who pursue programs of education solely through distance
			 learning on more than a half-time basis
 (a)In generalSection 3313(c)(1)(B) of title 38, United States Code, is amended— (1)by striking clause (iii);
 (2)by redesignating clause (iv) as clause (iii); and (3)in clause (i), in the matter preceding subclause (I), by striking clauses (ii) and (iii) and inserting clause (ii).
 (b)Effective dateThe amendments made by subsection (a) shall apply to a quarter, semester, or term beginning on or after August 1, 2020.
			